Case: 19-30019         Document: 00516013553            Page: 1      Date Filed: 09/14/2021




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               September 14, 2021
                                        No. 19-30019                               Lyle W. Cayce
                                                                                        Clerk

   Larce Spikes,

                                                                      Plaintiff—Appellee,

                                            versus

   Casey McVea, Doctor; Lesley Wheat, Nurse; Paula
   Stringer, Nurse; Wendy Seal, Nurse; R. Bowman, Nurse,

                                                                Defendants—Appellants.


                      Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:17-CV-8164


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Per Curiam:
           Treating the petition for rehearing en banc as a petition for panel
   rehearing, 1 the petition for panel rehearing is GRANTED. In this suit under
   the Eighth Amendment against Dr. McVea and prison nurses working at his
   direction, the recent death of the doctor 2 makes it all the more important that


           1
               5th Cir. R. 35 I.O.P.
           2
              The Suggestion of Death was filed with this Court on August 20, 2021, after the
   filing of the panel opinion.
Case: 19-30019         Document: 00516013553              Page: 2       Date Filed: 09/14/2021

                                          No. 19-30019


   the inquiry of qualified immunity not rest on the collective action of the
   medical staff, but on the role of each participant. 3 Accordingly, we GRANT
   the petition for rehearing, VACATE the judgment below, and REMAND
   this case to the district court for further proceedings.




           3
              See Taylor v. Riojas, 141 S. Ct. 52, 54 (2020); Dyer v. Houston, 964 F.3d 374, 382
   n.6 (5th Cir. 2020) (noting that, for qualified immunity, the Court must assess each
   officer’s individual conduct).




                                                2